Citation Nr: 1140493	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1946 to September 1947.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.  

In October 2011, additional evidence was received, without a waiver of initial RO consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's service records are largely unavailable.  Where the service records are unavailable, VA has a heightened duty to assist the veteran with his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  A December 2008 letter from a private audiologist shows diagnoses of both binaural hearing loss and tinnitus.  

The Veteran maintains that he was exposed to loud noise during service while working in and around aircraft that delivered medical supplies.  See December 2008 statement.  An Army Separation Qualification Record shows that the Veteran's military occupational specialty (MOS) was a medical corpsman.
The Veteran also reports loud noise exposure while flying in B-25s during service without the benefit of ear protection.  He testified that that although his MOS was a medical corpsman, he was asked to help out at Mather Air Force base with their food services because he had relevant experience.  He indicated that he flew four round trips in the belly of a B-25 from Castle Air Force base to Mather Air Force base and by the third trip he had developed a ringing in his ears and a bloody discharge.  It was at this time that he also noticed hearing loss.  He stated that he saw a doctor but no treatment was provided.  He essentially asserts the he has experienced pertinent symptoms since service discharge.  

The December 2008 private audiologist opined that "[a]fter reviewing the Veteran's service history it is just as likely as not that at least some of the Veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service."  

According to an October 2009 letter, the Veteran's sister indicated that the Veteran wrote to her on several occasions about the loud noise he was experiencing while being around and riding in B-25 airplanes.  She also noted that the Veteran told her that it was causing a ringing in his ears that never stopped.

According to the newly received letter dated in September 2011, Dr. J.R.C., a private physician, indicates that the Veteran has had tinnitus since initially being seen in his office in the 1970's, and continues to have it.  

A review of the record shows that the Veteran has not yet undergone a VA examination in conjunction with this appeal.  While it does appear from the December 2008 private audiology report that the Veteran's hearing meets the criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385, the Board finds that a VA examination is necessary to determine the etiology any currently diagnosed hearing loss disability and tinnitus based on a review of the entire evidentiary record.  Thus, in light of the Veteran's reports of in-service noise exposure, the December 2008 opinion, his sister's statement, and the September 2011 opinion, the Board finds that the Veteran should be afforded VA audiological and ear disease examinations.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify any medical providers who have treated him for hearing loss and/or tinnitus.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related treatment records which are not already in the claims folder.  Document all efforts made.  For any records deemed unavailable, provide the Veteran with notice of such and an opportunity to submit those reports. 

2.   Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral hearing loss disability and tinnitus.  The entire claims file and a copy of this Remand must be made available to the examiner, and the examination report should include discussion of his documented medical history and assertions.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies deemed necessary by the examiner are to be undertaken.

The examiner must indicate any bilateral hearing loss disability and tinnitus currently shown, and then provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss disability and tinnitus had their clinical onset in service or are otherwise related to active service, to include due to the reported noise exposure on the flight line while restocking airplanes with medical supplies, and while taking multiple round trips on the belly of a B-25 without hearing protection.  

In doing so, the examiner must reconcile any opinions with the December 2008 and September 2011 private medical opinions, and specifically acknowledge and discuss the competent and credible lay evidence regarding the continuity of hearing loss and tinnitus symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



